Bockes, J.:
I am not free from doubt in these eases. There must be a time,. I think, after the pensioner has received his pension money and. put it to use, when the exemption declared by section 1393 of the Code of Civil Procedure will cease to operate for its protection. Pension money is protected until it comes to the hands of the pensioner under the United States statute (§4747). (Cranz v. White, 41 Am. Rep., 408, and cases cited in note on pages 411, 412, 413 ; also Friend in Equity v. Garcelon, 1 Eastern Reporter [77 Me.], 57.) These cases, or some of them, hold that the money will be deemed to be no longer exempt under that statute after the government draft is received by the pensioner, and being indorsed by him the avails are placed to his credit in a bank of his selection. Accordingly, the money in this ease was not protected by the United States statute. It had, in law, come to the pensioner’s hands; that is, was subject to his personal control, and in this case had been put by him to use.
The question then arises, under section 1394 of the Code, whether it shall continue exempt after being received by the pensioner, ever afterwards, however employed, so long as it, or its avails when converted into securities or property, can be traced ? This question is answered in the negative by the decision in Wygant v. Smith (2 Lans., 185). The question in the case cited arose under the law of 1864 (chap. 578), similar in import to the section of the Code under which the exemption is here claimed. Judge Johnson, speaking for the court, there says: “ It has never yet been held that, where a debtor voluntarily sells or exchanges property which the law exempts from levy and sale by execution, and converts it into other property which the law does not exempt, the exemption attaches to the new property so purchased or taken in exchange. On the contrary, the principle and spirit of the decisions are all the other way.” (See, also, opinion in Allen v. Cook, 26 Barb., 374, a case which arose under the homestead exemption law; also Youmans v. Boomhower, 3 N. T. S. Ct. B. [T. & C.], 21.) It seems to me that the decision? abcve referred to under the United States statute are not without application here. That law as effectually protects pension money as does section 1393 of the Code. That law declares that pension money shall be exempt, etc., and “ shall *587i/nure wholly to the benefit of the pensioner.” The words “ whether the same remains with the pension office, or any officer or agent thereof, or in course of transmission to the pensioner entitled thereto,” do not limit or operate in restriction of the general exception declared by the law. Those words were very manifestly not intended to be construed as restrictions, but were employed rather to remove any possible doubt as to the enlarged and comprehensive-signification to be given 'to the law; and to give additional emphasis to it in this regard there was superadded as follows: But such pension money “ shall inure wholly to the benefit of such pensioner.” Thus it will be seen that the exemption declared by the Code of Civil Procedure is no more comprehensive or extensive in its meaning than is the United States statute. But, under this statute, the decisions are to the effect that the exemption continues only until the money reaches the hands of the pensioner and is by him put to use. As suggested in Crosby v. Stephan (32 Hun, 480), through licw many mutations is the exemption to extend ? If the party buys securities and sells them and buys others, are they exempt? If not, when does the exemption cease? ^It must cease-at some time in the course of the mutations. Suppose the money had been used by the pensioner in the purchase of a farm, or had been employed in merchandise, would the property into which it. had been converted be protected under our Code ? This cannot be maintained. (Allen v. Cook, supra.) It would be the same if put in bond and mortgage, note or other security, or in bank on interest. The Code exempts “pension/” also “sword, horse, medal, uniform, arms and equipment ¡ ” all by the use of the same words and in the same paragraph. In case the sword, or horse, or medal, etc., should be converted into money or other property, would the-exemption attach to such money and property? Now, “pension” is protected by the same words of exemption. Then, would not its conversion to general use operate to discharge the exemption, the same as would the sale or exchange of the exempted sword ? I do not think that the case of Whiting v. Barrett (7 Lans., 106) at all conclusive of the question in defendant’s favor. There was a transfer, while yet the creditor had no claim upon the property either legal or equitable.. In this respect the case was an authority for the decision (in part) in Youmans v. Boomhower (supra). But *588I do not propose here to protract the examination of the subject, inasmuch as my brothers Learned and Landon are for affirmance. Their concurrence makes the judgment; and I will now content myself with the expression of serious doubt as to the correctness of such conclusion.
Judgment affirmed, with costs.